          Case 2:19-cv-11187-CJB-MBN Document 70 Filed 02/01/21 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF LOUISIANA

 WORLD WAR II THEATRE, INC.
     Plaintiff,                                               CIVIL ACTION NO. 19-11187

 versus
                                                             JUDGE: CARL J. BARBIER
 DESIMONE CONSULTING
 ENGINEERING GROUP, LLC;
 WILLIAM R. O'DONNELL, P.E.;                                 MAGISTRATE JUDGE:
 EVANSTON INSURANCE                                          MICHAEL B. NORTH
 COMPANY; MARKEL SPECIALTY
 INSURANCE COMPANY; AND
 MARKEL INSURANCE COMPANY
      Defendants


             WITNESS LIST OF PLAINTIFF, WORLD WAR II THEATRE, INC.

        World War II Theatre, Inc. ("WWII") submits this list of witnesses whom it will or may

call at the trial of this matter, with the exception of witnesses called on rebuttal:

        1.      Robert ("Bob") Farnsworth
                World War II Theatre, Inc./The National World War II Museum

               To testify as a fact witness regarding, among other things, facts
               related to WWII's claims; the hotel construction project and
               structural design errors at issue in this litigation; the vetting and
               approval of costs related to repairs, re-work, testing, and other work
               to minimize damages and delay caused by DeSimone's errors,
               omissions, and changes to the structural design; communications
               with representatives of DeSimone, the Architect (Nichols Brosch
               Wurst Wolf & Associates), and/or the General Contractor
               (Palmisano Contractors LLC); the impact of the structural design
               errors and resultant delay; and WWII's damages.

       2.      Eileen Long
               World War II Theatre, Inc.

               To testify as a fact witness regarding, among other things, facts
               related to WWII's claims; the hotel construction project and
               structural design errors at issue in this litigation; the vetting and
               approval of costs related to repairs, re-work, testing, and other work
               to minimize damage and delay caused by DeSimone's errors,
               omissions, and changes to the structural design; communications
 Case 2:19-cv-11187-CJB-MBN Document 70 Filed 02/01/21 Page 2 of 4




     with representatives of DeSimone, NBWW, and/or the Palmisano;
     the impact of the structural design errors and resultant delay; and
     WWII's damages.

3.   Stephen Watson
     World War II Theatre, Inc./The National World War II Museum

     To testify as a fact witness regarding, among other things, facts
     related to WWII's claims; the business plan for the Higgins Hotel;
     the hotel construction project at issue in this litigation;
     communications with representatives of DeSimone, NBWW, and/or
     Palmisano; the October 8, 2018 meeting of WWII's Board of
     Directors and William O'Donnell's representations to WWII's
     Board of Directors; the impact of the structural design errors and
     resultant delay; and WWII's damages.

4.   Rebecca Mackie
     World War II Theatre, Inc./The National World War II Museum

     To testify as a fact witness regarding, among other things, facts
     related to WWII's claims; the business plan and operations of the
     Higgins Hotel; the impact of the structural design errors and
     resultant delay; and WWII's damages.

5.   Brandon Berger
     World War II Theatre, Inc./The National World War II Museum

     To testify as a fact witness regarding, among other things, facts
     related to WWII's claims; the business plan for the Higgins Hotel;
     the hotel construction project at issue in this litigation; the October
     8, 2018 meeting of WWII's Board of Directors and William R.
     O'Donnell's representations to WWII's Board of Directors; other
     WWII Board of Directors meetings; the impact of the structural
     design errors and resultant delay; and WWII's damages.
6.   William R. O'Donnell, P.E.
     DeSimone Consulting Engineering Group, LLC

     To testify as a fact witness regarding, among other things, the
     structural design of the Higgins Hotel; efforts to remediate the
     structural design errors; efforts to mitigate delay caused by
     structural design errors; facts related to WWII's claims; his
     O'Donnell's representations to WWII's Board of Directors;
     O'Donnell's representations to Jim Wurst, O'Donnell's
     representations to Eileen Long, Robert Farnsworth, and/or Stephen
     Watson; internal communications among representatives of
     DeSimone; and communications with representatives of Palmisano.



                                       -2-
 Case 2:19-cv-11187-CJB-MBN Document 70 Filed 02/01/21 Page 3 of 4




7.    David Pearson
      Pearson Management Group, Inc.

      To testify as an expert witness regarding the delay caused by
      DeSimone's structural design errors and omissions; all matters
      addressed in Mr. Pearson's report dated December 31, 2020; and to
      rebut any expert testimony introduced by Defendants.

8.    Marguerite J. Pinto, P.E.
      Thornton Tomasetti, Inc.

      To testify as an expert witness regarding DeSimone's and Mr.
      O'Donnell's structural design errors/omissions and the repair and
      re-design work caused by same; the standard of care applicable to
      professional engineers working on the Higgins Hotel project and
      whether DeSimone's and Mr. O'Donnell's actions and/or inactions
      satisfied the applicable standard of care; all matters addressed in Ms.
      Pinto's expert report; and to rebut any expert testimony introduced
      by Defendants.

9.    Holly Sharp
      LaPorte

      To testify as an expert witness regarding WWII's damages; all
      matters addressed in Mrs. Sharp's expert report; and to rebut any
      expert testimony introduced by Defendants.

10.   James ("Jim") Wurst and/or Patrick Busteed
      Nichols Brosch Wurst Wolfe and Associates, Inc.

      To testify as fact witnesses regarding, among other things, the
      structural design of the Higgins Hotel; efforts to remediate structural
      design errors; the vetting and approval of costs related to repairs, re-
      work, testing, and other work to minimize damages and delay
      caused by DeSimone's errors; omissions and changes to the
      structural design; facts related to WWII's claims; internal
      communications among representatives of NBWW; and
      communications with representatives of WWII, DeSimone, and/or
      Palmisano.

11.   Wes Palmisano, Steve McGovern, and/or Drew Horton
      Palmisano Contractors LLC

      To testify as fact witnesses regarding, among other things, facts
      related to WWII's claims; the hotel construction project at issue in
      this litigation; delays and effects of DeSimone's structural design
      errors; omissions, changes, efforts, and costs related to repairs, re-
      work, testing, and work to minimize damage and delay caused by


                                        -3-
             Case 2:19-cv-11187-CJB-MBN Document 70 Filed 02/01/21 Page 4 of 4




                  DeSimone's errors, omissions and changes to the structural design;
                  vetting and approval of costs related to DeSimone's errors;
                  omissions and changes to the structural design; the impact of the
                  structural design errors and resultant delay; internal
                  communications among representatives of Palmisano, and
                  communications with representatives of WWII, DeSimone, and/or
                  NB WW.

            12.   Any witnesses called or listed by Defendants.

            13.   Any witnesses needed to provide rebuttal testimony and/or to
                  authenticate any documents or exhibits.

                                                Respectfully submitted,


                                               /s/ Shannon S. Holtzman
                                               Shannon S. Holtzman (Bar # 19933)
                                               Sean M. Toomey (Bar # 36055)
                                               Mark R. Deethardt (Bar # 34511)
                                               LISKOW & LEWIS
                                               One Shell Square
                                               701 Poydras Street, Suite 5000
                                               New Orleans, Louisiana 70139
                                               Telephone: (504) 581-7979

                                               Attorneys for Plaintiff, World War II Theatre, Inc.




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the above and foregoing has been

filed electronically with the Clerk of Court using the CM/ECF system and that notice of this filing

has been sent to all parties or counsel of record who are registered to receive electronic service by

operation of the Court's electronic filing system, this 1st day of February, 2021.


                                               /s/ Shannon S. Holtzman
5197695_1



                                                  -4-
